Name: 1720/1999/EC: Decision of the European Parliament and of the Council of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA)
 Type: Decision
 Subject Matter: information and information processing;  communications;  European construction;  executive power and public service
 Date Published: 1999-08-03

 Avis juridique important|31999D17201720/1999/EC: Decision of the European Parliament and of the Council of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) Official Journal L 203 , 03/08/1999 P. 0009 - 0013DECISION No 1720/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 12 July 1999adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),(1) Whereas the Council, in its resolution of 20 June 1994(5), emphasised the need for coordination with regard to information exchange between administrations;(2) Whereas the Council, in its resolution of 21 November 1996(6), established new policy priorities regarding the information society;(3) Whereas the Commission, in its communication of 19 July 1994, proposed an action plan for the information society;(4) Whereas the Commission has proposed an action plan for the single market;(5) Whereas the European Parliament, in its resolution of 12 June 1997(7), invited the European Union and the Member States to take action with regard to the development and application of new information and communication technologies (ICT) in the next decade;(6) Whereas the European Parliament and the Council, in Decision No 2717/95/EC(8), adopted a series of guidelines for the development of Euro-ISDN as a trans-European network;(7) Whereas the European Parliament and the Council, in Decision No 1336/97/EC(9), adopted a series of guidelines for trans-European telecommunication networks;(8) Whereas the Council, in its recommendation of 7 April 1995 on common information technology security evaluation criteria (ITSEC)(10), recommended the use of security evaluation criteria within evaluation and certification schemes;(9) Whereas, in order to establish economic and monetary union, to implement Community policies and activities and to support communication between the Community institutions and bodies, there is a need to establish integrated data communications systems between administrations, hereinafter referred to as "telematic networks";(10) Whereas such networks must link the information systems, both existing and future, of the Member State administrations and the Community across Europe and are, therefore, trans-European telecommunication networks for administrations;(11) Whereas the effective linkage of such information systems requires a maximum degree of interoperability between the various systems and their components;(12) Whereas it is essential to maximise the use of standards, publicly available specifications and public domain applications to ensure seamless interoperability in order to achieve economies of scale and to increase the benefits of such networks;(13) Whereas an enhanced interface with public administrations will encourage citizens of the European Union to reap the benefits of the information society;(14) Whereas the elimination of obstacles to communication between public administrations and the private sector is an important factor for the prosperity and competitiveness of Community industry;(15) Whereas the Community is a user or a beneficiary of those telematic networks which support Community policies and activities, interinstitutional communication and economic and monetary union;(16) Whereas the task of establishing such networks is incumbent on both the Community and the Member States;(17) Whereas, in order to make efficient use of the Community's financial resources, it is necessary to avoid needless proliferation of equipment, repetition of investigations and diversity of approach;(18) Whereas common tools and techniques for sectoral network applications can, inter alia, be related to document management and dissemination, data gathering, multilingual user interfaces and security of electronic communication;(19) Whereas cost-efficiency, responsiveness, flexibility and adaptability to technological change in the establishment and operation of such networks can best be achieved by embracing a market-oriented approach and thus selecting suppliers on a competitive basis in a multi-vendor environment;(20) Whereas any measures to ensure interoperability between and access to such networks must maintain a judicious balance between satisfying common requirements and preserving national specificities;(21) Whereas there is thus a need to carry out specific horizontal actions and measures in order to ensure interoperability between such networks;(22) Whereas, in accordance with the principles of subsidiarity and proportionality established by Article 5 of the Treaty the objective of carrying out such horizontal actions and measures cannot be adequately attained by the Member States and can therefore, by reason of the scale and effects of the proposed action, be better attained at Community level; whereas the proposed action does not go beyond what is necessary to achieve the said objective;(23) Whereas the implementation of the Agreement on the European Economic Area and the Association Agreements with the European Community requires a high degree of interoperability within and across the relevant telematic networks;(24) Whereas there is an inherent international dimension to telematic networks and electronic communication;(25) Whereas the measures aimed at ensuring the interoperability of telematic networks between administrations are in accordance with the priorities adopted in relation to the guidelines for trans-European telecommunications networks;(26) Whereas actions have been carried out under Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA)(11); whereas the Court of Justice annulled Decision 95/468/EC on 28 May 1998; whereas the effects of the measures taken by the Commission on the basis of this Decision before annulment by the Court are maintained;(27) Whereas this Decision establishes a financial framework which should be the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995(12), for the budgetary authority for the purposes of the annual budgetary procedure,HAS DECIDED AS FOLLOWS:Article 1Scope and objectives1. The Community shall act in the field of trans-European telematic networks for administrations and shall take the measures set out in this Decision with the following objectives:(a) the achievement of a high degree of interoperability, within and across different administrative sectors and, where appropriate, with the private sector, between the telematic networks established in the Member States and between the Community and the Member States in order to support the establishment of economic and monetary union and to implement the Community policies and activities referred to in Articles 3 and 4 of the Treaty taking into account work already under way in the existing Community or Member State programmes;(b) the convergence of such networks towards a common telematic interface between the Community and the Member States;(c) the achievement of substantial benefits for Member State administrations and the Community by streamlining operations, reducing maintenance, speeding up implementation of new networks and enhancements, achieving an overall secure and reliable interchange of data, as well as the achievement of greater cost-efficiency, responsiveness, flexibility and adaptability to technological change and market evolution in the establishment and operation of such networks;(d) the extension of the benefits of such networks, as mentioned in the previous paragraph, to Community industry and citizens of the European Union;(e) the promotion of the spread of best practice and the encouragement of the development of innovative telematic solutions in administrations.2. This Decision forms part of the IDA programme.Article 2DefinitionsFor the purpose of this Decision, the following definitions shall apply:(a) "telematic network": a comprehensive data-communication system, comprising not only the physical infrastructure and connections, but also the service and application layers which are built on top of this infrastructure, thus enabling the interchange of information electronically between organisations and individuals;(b) "sectoral network": a trans-European telematic network for administrations or set of services and applications, devoted to the implementation or the administrative support of one particular Community policy, activity or objective which is hereinafter referred to as an "administrative sector";(c) "generic services": telematic network functionalities which meet common user requirements, such as data collection, data dissemination, data exchange, and security. The characteristics of each service shall be clearly specified and associated with a guaranteed level of quality.Article 3Horizontal actions and measures1. In order to achieve the objectives laid down in Article 1, the Community shall undertake horizontal actions and measures, as provided for by Articles 4 to 10, in support of sectoral networks and in accordance with the IDA work programme.2. For each action or measure envisaged under this Decision, the IDA work programme shall contain, as appropriate:- a complete description of the intended actions, including their objectives, scope, rationale and potential beneficiaries, as well as the anticipated costs and benefits,- a complete description of the functionalities and of the technical approach;- a detailed plan for its implementation, specifying the individual tasks and their sequence.3. Implementation of the horizontal actions and measures shall include feasibility studies and demonstrations, the establishment of working groups of Member State and Community experts, and the procurement of goods and services for the Community, as appropriate.4. The implementation of the horizontal actions and measures shall build on suitable results achieved by other relevant Community activities, in particular the Community research and technological development programmes and Community activities in the field of trans-European telecommunication networks.5. Horizontal actions and measures shall make reference to European standards or publicly available specifications, such as open Internet standards, as appropriate, in order to ensure a high degree of interoperability between national and Community systems within and across administrative sectors and with the private sector. Account shall be taken of guidelines and support tools in the area of standardisation in public procurement for information and communication technologies (ICT) systems and services.Article 4Generic services1. The Community shall adopt all necessary measures in order for a suitable choice of common generic services that meet sectoral user requirements to be made available to sectoral networks on a competitive basis in a multi-vendor environment. These measures shall include the continuation of suitable measures undertaken under Decision 95/468/EC as appropriate.2. With the aim of enabling sectoral network users to identify their technical requirements and making available the suitable choice of common generic services that meet sectoral user requirements, the Community shall, in particular:(a) define architecture guidelines for the sectoral networks designed to ensure interoperability between the various physical infrastructures and services;(b) define and publish the specifications of the generic services which are commonly required by telematic networks between administrations, including the quality of service and the relevant interoperability requirements imposed by a multi-vendor and competitive environment;(c) identify and/or specify appropriate standard interfaces to encourage portability and replicability of application developments;(d) define and implement a mechanism through which the degree of interoperability between the services offered by the telematic service providers can be assessed and published;(e) ensure a sustained evolution of common requirements and a continued monitoring of the telematics services offered by the said providers.Article 5Common tools and techniquesThe Community shall ensure that common tools and techniques for sectoral network applications are acquired from the market or are developed if the market cannot appropriately support the requirement with the aim of reducing the overall costs associated with application development, rationalising and improving technical solutions, decreasing the time required for the implementation of operational systems, and streamlining system maintenance.For this purpose, the Community shall identify and specify, within sectoral networks, fundamental and recurring functionalities which can form the basis of common tools and techniques or modules.It shall also encourage the development and use of such common tools and techniques and modules by sectoral networks; in particular, the spread of suitable solutions which are developed within a sectoral network shall be ensured.Article 6Information content interoperability1. The Community shall encourage interoperability in terms of the content of the information which is exchanged within and across administrative sectors and with the private sector. For this purpose, and subject to the legal, security, data protection, and confidentiality requirements of the sectoral users, the Community shall adopt appropriate measures and, in particular, the following:(a) support for the efforts of the administrations of the Member States to ensure such interoperability, simplify administrative procedures and improve information flows;(b) coordination of the requirements of sectoral networks for formatted information exchange, and the ensuring of the spread of suitable solutions;(c) the monitoring of suitable technological developments in the field of electronic data communication, including innovative data collection and presentation mechanisms, investigation of their impact and encouragement of their adoption by sectoral networks.2. For the purpose of paragraph 1, solutions facilitating interoperability between different message formats shall be preferred to, but not exclude, the development of harmonised message formats. Due consideration shall be given to the linguistic diversity in the Community.Solutions allowing the private sector to integrate administrative requirements easily into business processes shall also be favoured.Article 7Reference legal and security practicesWithout prejudice to the competence and specific obligations of the Member States in the areas covered by this Article, the Community shall contribute to the identification of barriers that impede the smooth exchange of data between network users and shall ensure an appropriate degree of security within sectoral networks. In particular, the Community shall:(a) identify, in cooperation with the Member States, reference legal and security practices for the trans-European interchange of data between administrations and between administrations and the private sector, in order to facilitate a common approach;(b) issue appropriate recommendations to support the efforts of the Member States to apply these practices referred to in (a) within their own administrative environments;(c) ensure, with regard to sectoral networks and in accordance with the practices referred to in (a): the recognition, within the administrative environment of the Community, of the evidential value of the data exchanged; the establishment of a methodology for the protection of personal data; the definition of the rights and responsibilities of the users; the confidentiality, integrity, authentication and non-repudiation of the information exchanged, as well as measures to control access to networks;(d) identify and analyse the different levels of security depending on the nature and purpose of sectoral networks;(e) formulate guidelines and provide common solutions for the choice and implementation of tools, components and systems that ensure the identified levels of security.Article 8Quality assurance and controlThe Community, taking into account the results of similar actions, shall define, implement, and continuously update a specific, consistent, integrated quality programme, which shall apply to the horizontal actions and measures under this Decision and to the projects of common interest under Decision No 1719/1999/EC of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA)(13). That quality programme shall include the necessary actions to:(a) improve the manner in which user requirements and project specifications are established;(b) improve the quality of project deliverables, both in terms of compliance with project specifications and in terms of satisfaction of user expectations;(c) ensure that the experiences gained are learning experiences and are disseminated through the spread of best practice described in Article 10.Article 9Interoperability with national and regional initiativesIn implementing the IDA programme, the Community shall endeavour, where appropriate, to facilitate interoperability and cross-fertilisation with similar national and regional initiatives relating to the interchange of data between administrations within the Member States.Article 10Spread of best practice1. The Community shall ensure coordination and the exchange of views, knowledge, and experiences within and across sectoral networks, with a view to encouraging the wider adoption of good and innovative solutions.2. Due consideration shall be given to the linguistic diversity in the Community. The Community shall ensure general awareness of the achievements and benefits of the IDA programme, the dissemination of IDA guidelines and recommendations, and the coordination of user requirements and experiences with standardisation bodies and Community standardisation-related initiatives.Article 11Implementation1. The Commission shall implement the Community action set out in Articles 3 to 10.2. The section of the IDA work programme concerning the implementation of this Decision, which the Commission shall draw up for its entire duration and which shall be reviewed at least twice a year, shall be approved, based on its compliance with the relevant provisions of Articles 3 to 10, in accordance with the procedure set out in Article 12.3. The common rules and procedures for bringing about technical and administrative interoperability shall be adopted in accordance with the procedure set out in Article 12.4. The procedure set out in Article 12 shall also apply in respect of the approval of the breakdown of the yearly budgetary expenditure under this Decision. Proposals for any budgetary changes of more than EUR 250000 per project line within a year shall also be subject to this procedure.5. The technical specifications of calls for tender to be issued in the implementation of the Decision shall, for contract values in excess of EUR 500000, be defined in coordination with the Member States.Article 12Committee procedures1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by a representative of the Commission. This committee shall be called the Telematics between Administrations Committee (TAC).The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time-limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication;the Council, acting by a qualified majority, may take a different decision within the time-limit referred to in the previous subparagraph.2. The Commission shall report annually to the TAC on the implementation of this Decision.Article 13Evaluation1. The Commission shall, in coordination with the Member States, carry out an evaluation of the implementation of this Decision at two-yearly intervals.2. The evaluation shall establish the progress and current status of the horizontal actions and measures provided for in this Decision.It shall also examine, in the light of the expenditure incurred by the Community, the benefits yielded by such horizontal actions and measures to the Community, the Member States, Community industry and citizens of the European Union, and identify areas for potential improvement and verify synergy with other Community activities in the field of trans-European telecommunication networks.3. The Commission shall forward its evaluation to the European Parliament and the Council, once the TAC has examined it. The Commission shall also submit any appropriate proposal for the amendment of this Decision. The evaluations shall be forwarded no later than the draft budget for the years 2001, 2003 and 2005 respectively.Article 14Extension to the EEA and associated countries1. The IDA programme may be opened, within the framework of their respective agreements with the European Community, to participation by the countries of the European Economic Area and the associated countries of central and eastern Europe and Cyprus in the horizontal actions and measures under this Decision.2. In the course of implementing this Decision, cooperation with non-member countries and with international organisations or bodies, as appropriate, shall be encouraged.Article 15Financial frameworkThe financial framework for Community action under this Decision for the period 1998-2000 shall be EUR 33,1 million.Annual appropriations shall be authorised by the budgetary authority within the limit of the financial perspective.Article 16Entry into forceThis Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the day of its publication and shall apply until 31 December 2004.Done at Brussels, 12 July 1999.For the European ParliamentThe PresidentJ.M. GIL-ROBLESFor the CouncilThe PresidentS. NIINISTÃ (1) OJ C 54, 21.2.1998, p. 12 and OJ C 10, 14.1.1999, p. 8.(2) OJ C 214, 10.7.1998, p. 33.(3) OJ C 251, 10.8.1998, p. 1.(4) Opinion of the European Parliament of 18 November 1998 (OJ C 379, 7.12.1998, p. 74), Council Common Position of 21 December 1998 (OJ C 55, 25.2.1999, p. 15) and Decision of the European Parliament of 13 April 1999 (OJ C 219, 30.7.1999). Council Decision of 21 June 1999.(5) OJ C 181, 2.7.1994, p. 1.(6) OJ C 376, 12.12.1996, p. 1.(7) OJ C 200, 30.6.1997, p. 196.(8) OJ L 282, 24.11.1995, p. 16.(9) OJ L 183, 11.7.1997, p. 12.(10) OJ L 93, 26.4.1995, p. 27.(11) OJ L 269, 11.11.1995, p. 23.(12) OJ C 102, 4.4.1996, p. 4.(13) See page 1 of this Official Journal